Citation Nr: 0109678	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  94-38 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for status post right 
medial meniscectomy with limitation of motion and partial 
ankylosis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active service from March 1984 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 20 percent 
evaluation for status post right medial meniscectomy with 
limitation of motion and partial ankylosis.  The Board notes 
that, subsequent to the November 1992 rating decision, the 
veteran moved; her current residence is within the 
jurisdiction of the Waco, Texas, RO.

The Board remanded the claim in January 1997 for additional 
development to include a VA examination.  The RO has returned 
the case to the Board; however, it is not ready for appellate 
review.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In part, 
this law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran contends that her right knee disorder has 
increased in severity and that she has increased limitation 
of motion, swelling, stiffness, and pain.  She asserts that 
her right knee disorder is more disabling than the current 20 
percent evaluation reflects and that, therefore, an increased 
evaluation is warranted.

By a rating decision dated in June 1989, the RO granted 
service connection for status post right medial meniscectomy 
with limitation of motion, and assigned a 20 percent rating 
from July 1988 under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1995).  The November 1992 rating decision, on which this 
appeal is based, continued the 20 percent evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5270 (1995).  Because 
38 C.F.R. § 4.71a, Diagnostic Code 5270 pertains to ankylosis 
of the ankle instead of the knee, it appears that the intent 
of the of the November 1992 rating decision was to evaluate 
the right knee disability based on limitation of flexion of 
the leg under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1995).  
By rating decision dated September 1993, the RO continued the 
20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (1995).  The June 1994 hearing officer's decision 
continued the 20 percent evaluation based on recurrent 
subluxation or lateral instability of the knee under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The Board remanded the claim in January 1997 for additional 
development to include a VA examination.  The veteran 
presented for examination in February 1997.  The RO requested 
that she provide names and addresses of medical caregivers 
from which she has obtained treatment for her right knee 
disability since 1992, but to date she has not responded.  
The RO attempted to obtain pertinent records to include April 
1992 VA rheumatology outpatient treatment records.  

In January 2000 the evidence of record was reviewed by the 
Decision Review Officer who confirmed and continued the 20 
percent evaluation under DC 5260.  Evidence reviewed included 
treatment records from the VA Medical Center (VAMC)  Dallas, 
Texas, and the results of the VA examination in February 
1997.  It was noted that treatment records from VAMC Fresno, 
California, were unavailable for review.  After a 
supplemental statement of the case was issued in January 
2000, the representative argued that the evidence was too old 
to adequately evaluate the state of the veteran's knee 
condition and requested a new examination.  The veteran was 
apparently scheduled for an examination in April 2000 and 
failed to report.  The RO issued a supplemental statement of 
the case (SSOC) in May 2000 and returned the case to the 
Board.  It does not appear that the veteran was advised of 
the provisions of 38 C.F.R. § 3.655, failure to report for 
Department of Veterans Affairs examination.  A copy of the 
notification letter is not in the claims folder and the SSOC 
does not include this regulation.  The veteran was notified 
in the May 2000 SSOC that the 20 percent evaluation was 
continued and that entitlement to extraschedular evaluation 
was not shown.  

A November 1999 report of contact reflects that the veteran 
spoke to a VA employee during a Homeless Standdown at the 
VAMC in Dallas and expressed some concerns to include the 
status of her appeal and whether she could still have a 
hearing.  An attempt to contact her is this regard is 
necessary.  See November 1999 Report of Contact, VA Form 119.

As noted in the January 1997 remand, in the report of a June 
1992 VA examination, the examiner referred to an April 1992 
VA rheumatologist's diagnosis of fibromyalgia in an 
outpatient treatment record.  As the claims file did not 
contain the referenced treatment records, the Board requested 
that the RO obtain them.  The RO requested records from VAMC 
in Fresno, California, in November 1997, and a reply 
indicates that both medical and administrative records were 
transferred to he VAMC at Dallas in January 1997.  In 
February and June 1998 the RO requested all available records 
from 1992 from the VAMC in Dallas.  Records were received in 
June 1998 from the Dallas VAMC, but no records from VAMC 
Fresno were included.  In June 1998, the RO again requested 
all available records from 1992 to include VA rheumatology 
outpatient treatment records of April 1992.  The RO requested 
a negative reply if no records were available.  A reply in 
July 1998 from Dallas VAMC indicates that all available 
records had been sent.

It is noted however, that the June 1992 VA examination was 
performed at the VAMC in Honolulu, Hawaii; thus, the 
outpatient treatment in April 1992 was probably at the VAMC 
in Honolulu, so another attempt must be made to obtain these 
records.  

The veteran contends that she has chronic right knee pain and 
is entitled to an increased evaluation for functional 
impairment pursuant to 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  
These regulations enable VA to make a more precise evaluation 
of the level of disability and of any changes in the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991); DeLuca v. Brown, 8 Vet. App. 202 (1995). A 
current VA examination which addresses whether the veteran's 
right knee has instability, subluxation, ankylosis, 
limitation of motion, or functional impairment is warranted.  
Additionally, as noted in the January 1997 remand, since 
there are multiple diagnoses, that matter must be further 
addressed.

In the December 1996 informal hearing presentation, the 
representative also asserted that an extraschedular 
evaluation may be warranted pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Therefore, when the RO re-evaluates the 
veteran's claim it should determine whether the provisions of 
38 C.F.R. § 3.321(b)(1). are applicable.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  The RO should contact the veteran and again 
request that she provide the names and 
addresses of any physicians and facilities from 
which she has obtained evaluation or treatment 
for her right knee disability since 1992.  
After obtaining appropriate authorization, the 
RO should attempt to obtain all pertinent 
records from the sources indicated.  The RO 
should request the veteran's April 1992 VA 
rheumatology outpatient treatment records from 
the VAMC in Honolulu.  Also, the veteran should 
be notified that prior attempts to obtain the 
April 1992 VA rheumatology records failed and 
if she has copies of these records to submit 
them.  Any records obtained should be 
associated with the claims file.  The veteran 
should be notified if other records are not 
attainable.  

3.  The RO should contact the veteran as to 
whether she wants a personal hearing and to 
clarify if she would like a hearing before an 
RO hearing officer or before a Member of the 
Board.   If so requested, the RO should 
schedule a hearing.

4.  The veteran should be scheduled for a VA 
examination by a board of physicians consisting 
of an orthopedist and a rheumatologist to 
determine the current nature and severity of 
the veteran's service-connected right knee 
disability.  The veteran is hereby notified 
that if she fails to report for the examination 
without good cause, her claim can be denied 
under 38 C.F.R. § 3.655.  The RO should also 
provide notice of that regulation, with 
documentation placed in the file.  

The veteran's claims folder and a copy of this 
remand must be reviewed by the examiners prior 
to the examinations and so indicated in their 
reports.  All indicated studies and tests, to 
include X-ray studies, should be performed.  
Range of knee motion should be reported in 
degrees of arc, with an explanation as to the 
normal range of motion of a knee.  The 
examination report should include a full 
description of the veteran's symptoms and 
objective findings.  All disorders affecting 
the right knee should be identified and the 
examiners should state whether or not there is 
reflex sympathetic dystrophy or fibromyalgia or 
any similar disorder affecting the right lower 
extremity and, if so, whether any such disorder 
is related by causation or aggravation to the 
service connected medial meniscectomy of the 
right knee.  The examiners should also state 
whether arthritis is present and whether there 
is any ankylosis, subluxation, or instability 
of the right knee.  If the veteran has any 
disorders affecting the right knee that are 
considered not to be related to the service 
connected residuals of meniscectomy, the 
examiners should state what they are and 
dissociate, if possible, manifestations of such 
disorders from those of the service-connected 
disability.  The examiners should carefully 
elicit all of the veteran's subjective 
complaints regarding the right knee and offer 
an opinion as to whether there is adequate 
pathology to support the level of each 
complaint.  The examiners should also assess 
the overall functional impairment, if any, 
caused by pain due to the service-connected and 
any related disorders.  In addition, the 
examiners should determine whether due to the 
service-connected disability the right knee 
exhibits weakness, fatigability, 
incoordination, or pain on movement and, if 
possible, these determinations should be 
expressed in terms of the degree of additional 
functional loss due to any weakened movement, 
excess fatigability, incoordination, or pain on 
increased use.  All findings should be reported 
in detail, a complete rationale must be given 
for any opinion expressed, and the foundation 
for all conclusions should be clearly set 
forth.  A comprehensive report which addressed 
the aforementioned, should be provided and 
associated with the claims folder.

5.  The RO should then review the veteran's 
claim.  If the examination report is not 
responsive to the Board's instructions, it 
should be returned to the examiners as 
inadequate.

6.  The claim should then be readjudicated with 
consideration of all pertinent law, 
regulations, and Court decisions, including 
DeLuca and 38 C.F.R. §§ 4.10, 4.40, 4.45 as 
appropriate.  If applicable, the RO should also 
consider any intertwined issue of whether 
secondary service connection is warranted for 
any additional disability affecting the right 
lower extremity.  Additionally, the RO should 
specifically consider whether the provisions of 
38 C.F.R. § 3.321(b)(1) are applicable in this 
case.  If the veteran's claim remains in a 
denied status, she and her representative 
should be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  The applicable response time should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


